DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This action is in response to the Claims/Remarks on 8/22/22.  Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Delco et al. (hereinafter Delco) (US 8,166,474 B1) in view of Tsirkin (US 2019/0026143 A1).

Tsirkin was cited in a previous PTO-892.

As to claim 1, Delco teaches a method comprising: 
receiving, by a hypervisor (VMM 52) running on a host computer system (host system 12 with host operating system 42), a request that no topology change notifications be delivered to a virtual machine managed (selective transfer of network packets with respect to a corresponding virtual machine 54; packets can contain information changes in configuration/topology in the network) by the hypervisor (VMM 52) (Abstract; col. 3, lines 36-67; col. 4, lines 4-26; col. 5, lines 44-67; col. 6, lines 1-30; Figs 3 and 4); 
installing a packet filter on a virtual network interface controller (vNIC) associated with the virtual machine (packet filter 74 is installed in vNIC 70 associated with Guest OS 58) (col. 5, lines 44-67; col. 6, lines 13-30; col. 7, lines 1-29; Fig 3); and 
receiving, by the packet filter (packet filter 74), a topology change notification packet (col. 6, lines 1-30; col. 9, lines 5-23).
Delco does teach receiving, by its packet filter 74, a topology change notification packet through its active monitoring of network 46 of changes/modification to remote network device changes (col. 10, lines 9-53).  Delco does not teach dropping its topology change notification packet when receiving it.    
However, Tsirkin teaches a hypervisor that receives packets of change to topology or host configuration (new MAC address assignment due to a VM migration, etc.) and has the choice to drop its packet without taking further action instead of forwarding it to a virtual machine (Tsirkin – [0013]; [0015]-[0016]; [0020]; [0038]; [0047]).  
Delco and Tsirkin are analogous art with the claimed invention because they are in the same field of endeavor of packet processing in a virtualized network computer system.  
It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Delco’s virtualized network system such that it would drop topology change notification packets when received, as taught and suggested in Tsirkin.  The suggestion/motivation for doing so would have been to provide the predicted result of improved efficiency of the virtualized network computer system by preventing a waste of effort and/or having its hypervisor not taking action or not routing the packet anywhere when it is not needed (Tsirkin – [0013]; [0015]-[0016]; [0020]; [0038]; [0047]).             

As to claim 4, Tsirkin teaches wherein the request comprises a notification of bridging being disabled by the virtual machine ([0013]-[0016]; [0034]).

As to claim 5, Tsirkin teaches further comprising: receiving, a subsequent request that topology change notifications be delivered to the virtual machine; and disabling the packet filter at the vNIC associated with the virtual machine ([0018]; [0021]; Figs. 1 and 2).

As to claim 6, Tsirkin teaches wherein the further request comprises a notification of bridging being enabled by the virtual machine (notification from guest operating system to enable or disable) ([0013]-[0016]; claims 5-6, 9, 14-15, 20).

As to claim 7, Tsirkin teaches wherein the packet filter passes through packets not related to topology change notifications (packet filtering rules 127 can be adjusted and packet filtering can be based on security measure to prevent packets from unrecognized senders from being processed by the guest, etc.) ([0021]).

As to claim 8, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 6.

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 7.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 18, it is rejected for the same reasons as stated in the rejection of claim 4.

As to claim 19, it is rejected for the same reasons as stated in the rejection of claim 5.

As to claim 20, it is rejected for the same reasons as stated in the rejection of claim 6.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delco in view of Tsirkin, and further in view of Wang et al. (hereinafter Wang) (US 2019/0173841 A1).

As to claim 2, Delco in view of Tsirkin’s packet filter with its packet filter rules do not explicitly teach it specifically being a Berkeley Packet Filter.  However, Wang teaches using an extended Berkeley Packet Filter (eBPF) to filter packets in the kernel space of a guest operating system 222 (Abstract; [0032]-[0034]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Delco in view of Tsirkin’s packet filter being a Berkeley Packet Filter, as taught and suggested in Wang.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to load balance IPsec tunnel processing and to provide an instruction set architecture for filtering packets in the kernel space of a guest operating system (Wang: [0033]-[0034]).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 2.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delco in view of Tsirkin, and further in view of Tsirkin et al. (hereinafter Tsirkin2) (US 2019/0065229 A1).
Tsirkin2 was cited in a previous PTO-892.
As to claim 3, Delco in view of Tsirkin does not teach wherein the topology change notification packet comprises a Reverse Address Resolution Protocol (RARP) packet including an invalid network address.  However, Tsirkin2 teaches wherein the topology change notification packet comprises a RARP packet including an invalid network address ([0011]; [0023]; [0044]; [0049]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Delco in view of Tsirkin’s change notication packet to comprise a RARP packet including an invalid network address, as taught and suggested in Tsirkin2.  The suggestion/motivation for doing so would have been to provide a particular packet type that may be used when a change is made to a topology of the network 140, and thus, may enhance robustness of detection at the monitoring nodes 135 by looking for packets that include the address of the virtual machine and have the packet type indicative of a change in the network 140. In other words, also inspecting for the packet type may help the monitoring nodes 135 not detect an older message sent by the virtual machine before the network change that resulted from migration (Tsirkin2: [0023]).

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 3.

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ang et al. (US 2020/0028785 A1) teaches an approach to provide an even more general programming interface for specifying packet processing offload. An example of a general programming interface is the extended Berkeley Packet Filter (“eBPF”) protocol. A desired offload's functionality may be specified as an eBPF program which can be thought of as a low-level programming language that is, to some extent, similar to machine code. Just like Linux's implementation of eBPF allows downloading of an eBPF program to be safely executed inside Linux kernel, the offload program may be offloaded via an eBPF type from an untrusted VM to the hypervisor or PNIC. The interfaces for generating network function packet processing offloads may be also built using other approaches and protocols ([0068]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199